Name: Commission Regulation (EEC) No 3279/80 of 17 December 1980 amending Regulation (EEC) No 1379/80 as regards beef products which may be bought in by intervention agencies
 Type: Regulation
 Subject Matter: animal product;  trade policy;  prices
 Date Published: nan

 No L 343/20 Official Journal of the European Communities 18 . 12. 80 COMMISSION REGULATION (EEC) No 3279/80 of 17 December 1980 amending Regulation (EEC) No 1379/80 as regards beef products which may be bought in by intervention agencies whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Article 6 (5) (c) thereof, Whereas Commission Regulation (EEC) No 1379/80 (3), as last amended by Regulation (EEC) No 3155/80 (4), fixed the list of products which may be bought in by intervention agencies ; whereas the said list must be amended in order to facilitate the sale of the products so bought in ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1379/80 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 18 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1980 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 307, 18 . 11 . 1980, p. 5. (3 ) OJ No L 140, 5. 6 . 1980, p. 54. (4) OJ No L 330, 6 . 12. 1980 , p. 18 . 18 . 12. 80 Official Journal of the European Communities No L 343/21 ANNEXE  ANHANG  ALLEGATO  BIJLAGE  ANNEX  BILAG Prix d'achat en Ecus par 100 kilogrammes de produits Ankaufspreis in ECU je 100 kg des Erzeugnisses Prezzi di acquisto in ECU per 100 kg di prodotti Aankoopprijs in Ecu per 100 kg produkt Buying-in price in ECU per 100 kg of product OpkÃ ¸bspris i ECU pr. 100 kg af produkterne Limite supÃ ©rieure Obere Grenze Limite superiore Bovengrenzen Upper limit Maksimum Limite inferieure Untere Grenze Limite inferiore Ondergrenzen Lower limit Minimum DEUTSCHLAND  Hinterviertel gerade SchnittfÃ ¼hrung mit 5 Rippen, stammend von : Bullen A 328,518 321,613 BELGIQUE/BELGIÃ   Quartiers arriÃ ¨re, dÃ ©coupÃ © droite Ã 5 cÃ ´tes, provenant des :  Achtervoeten, recht afgesneden op 5 ribben, afkomstig van : BÃ ufs 55 % / Ossen 55 % GÃ ©nisses 55 % / Vaarzen 55 % 309,731 303,561 306,029 288,753 282,584 285,052Taureaux 55 % / Stieren 55 % DANMARK 293,913 308,156 314,630 328,872 289,382 303,624 310,098 324,341  Bagfjerdinger, udskÃ ¥ret med 8 ribben, sÃ ¥kaldte »pistoler*, af : Kvier I Stude I Tyre P Ungtyre I  Bagfjerdinger, lige udskÃ ¥ret med 5 ribben, af : Kvier I Stude I Tyre P Ungtyre I 282,261 295,856 302,330 315,277 277,729 291,324 297,798 310,746 FRANCE  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola », provenant des : BÃ ufs U BÃ ufs R BÃ ufs O Jeunes bovins U Jeunes bovins R Jeunes bovins O 383,616 358,475 337,781 358,817 342,911 319,823 367,368 342,227 321,533 346,845 330,939 307,850 IRELAND  Hindquarters, straight cut at third rib, from : Steers 1 Steers 2  Hindquarters, 'pistola' cut at eighth rib, from : Steers 1 Steers 2 293,065 284,116 287,301 278,352 305,275 295,947 299,51 1 290,183 No L 343/22 Official Journal of the European Communities 18 . 12. 80 Limite supÃ ©rieure Obere Grenze Limite superiore Bovengrenzen Upper limit Maksimum Limite infÃ ©rieur Untere Grenze Limite inferiore Ondergrenzen Lower limit Minimum ITALIA  Quarti posteriori, taglio a 5 costole, detto pistola, provenienti dai : Vitelloni 1 Vitelloni 2 395,581 373,988 386,080 364,488  Quarti posteriori, taglio a 8 costole, detto pistola, provenienti dai : Vitelloni 1 Vitelloni 2 389,535 367,942 380,034 358,442  Quarti posteriori, taglio diritto a 5 costole, provenienti dai : Vitelloni 1 Vitelloni 2 373,988 353,259 364,488 343,758 LUXEMBOURG  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola », provenant des : 327,006BÃ ufs, gÃ ©nisses, taureaux extra 335,891  Quartiers arriÃ ¨re, dÃ ©coupe droite Ã 5 cÃ ´tes, provenant des : BÃ ufs, gÃ ©nisses, taureaux extra 322,564 NEDERLAND 313,679  Achtervoeten, recht afgesneden op 3 ribben, afkomstig van : Vaarzen, le kwaliteit 305,307 Stieren, le kwaliteit 320,697 294,569 309,960 303,190 300,006 287,252 298,987 295,803 283,050 UNITED KINGDOM A. Great Britain  Hindquarters, straight cut at third rib, from : Steers M Steers H Heifers M/H  Hindquarters, 'pistola'cut at eighth rib, from : Steers M Steers H Heifers M/H 315,830 312,517 299,214 311,628 308,314 295,011 296,789 291,439 293,104 282,258 292,586 287,236 288,901 278,055 B. Northern Ireland  Hindquarters, straight cut at third rib, from : Steers L/M Steers L/H Steers T Heifers T  Hindquarters, 'pistola ' cut at eighth rib, from Steers L/M Steers L/H Steers T Heifers T 309,155 303,578 305,324 294,025 304,952 299,375 301,121 289,822